The rule of law stated by the majority is a sound rule, but I fear it is here misapplied.
Respondents' excuse (and an adequate one) for entering upon the wrong side of the highway was presented by the appellants in the testimony offered by them.
Appellants, as plaintiffs, in their case in chief having shown a state of facts, namely that the offending automobile was being driven slowly, and that it suddenly and without warning skidded over and across the center line of the highway and into the stage, they thereby presented an adequate excuse for the entry of the automobile upon the wrong side of the highway.
It has frequently been held that skidding, alone and *Page 331 
unexplained, is not proof of negligence; and still more often has it been held that negligence is never presumed, but must always be established by evidence. Therefore, since the appellants' evidence at the most showed only that respondents' automobile skidded, and when fairly construed, it affirmatively showed that the automobile skidded without the fault of the driver, there was before the jury, at the close of appellants' case, no evidence whatsoever of negligence upon which a verdict for the plaintiffs (appellants) could be based. Therefore, the nonsuit was properly granted.
In my opinion, the judgment appealed from should be affirmed, and I therefore dissent.